 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Vonteak Alexander
 7
 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00072-RFB
11
                   Plaintiff,                                STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                    (First Request)
13
     VONTEAK ALEXANDER,
14
                   Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Elham Roohani, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Vonteak Alexander, that the
20
     Sentencing Hearing currently scheduled on August 22, 2019, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than eight (8) weeks.
22
            This Stipulation is entered into for the following reasons:
23
            1.     The parties request the additional time in order to properly prepare for the
24
     sentencing hearing.
25
            2.     The defendant is not in custody and agrees with the need for the continuance.
26
            3.     The parties agree to the continuance.
 1         This is the first request for a continuance of the sentencing hearing.
 2         DATED this 10th day of July, 2019.
 3
 4   RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
     Federal Public Defender                         United States Attorney
 5
 6
     By /s/ Paul D. Riddle                           By /s/ Elham Roohani
 7   PAUL D. RIDDLE                                  ELHAM ROOHANI
     Assistant Federal Public Defender               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:17-cr-00072-RFB
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     VONTEAK ALEXANDER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                        October 24, 2019
     Thursday, August 22, 2019 at 3:00 p.m., be vacated and continued to ________________  at the

12             3 00 __.m.;
     hour of ___:___ p     or to a time and date convenient to the court.

13                     23rd day of July, 2019.
            DATED this ___

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
